NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL MURPHY COSTON,                           No. 20-17058

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00765-JDP

 v.
                                                MEMORANDUM*
MAJIAD RAHIMIFAR, M.D.; MUSHTAQ
AHMED,

                Defendants-Appellees,

and

ALCANNO, Medical Doctor; CONALL
MCCABE, M.D.; C. OGBUEHI, Physician
Asst.,

                Defendants.

                    Appeal from the United States District Court
                       for the Eastern District of California
                 Jeremy D. Peterson, Magistrate Judge, Presiding**

                          Submitted February 15, 2022***

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Daniel Murphy Coston appeals pro se from the

district court’s summary judgment in his 42 U.S.C § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment for Dr. Rahimifar

because Coston failed to raise a genuine issue of material fact as to whether Dr.

Rahimifar was deliberately indifferent to Coston’s postoperative care. See id. at

1060-61 (deliberate indifference is a high legal standard and a showing of medical

malpractice, negligence, or difference of opinion concerning the course of

treatment is insufficient to establish a constitutional deprivation under the Eighth

Amendment).

      In his opening brief, Coston fails to challenge the district court’s grant of

summary judgment for Dr. Ahmed, and he has therefore waived any such

challenge. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal,

arguments not raised by a party in its opening brief are deemed waived.”);

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant . . . .”).

      AFFIRMED.


                                          2                                     20-17058